Argued November 1, 1927.
This case is ruled by the decision of this court in the case of The Vesta Coal Company v. William Jones, *Page 38 
appellant, No. 488 April Term, 1928, in which an opinion is this day filed. The provisions of the lease executed by Charles Stiddard, the present appellant, are identical with those of the lease considered in the Jones case. The method of procedure in the court below was the same with the single exception that, as shown by the record, a praecipe for a summons in ejectment was filed simultaneously with the filing of the agreement for the amicable action, but no writ was issued. The filing of this praecipe does not create any substantial distinction between this case and the Jones case except that one of the alleged irregularities relied upon in that case does not here exist.
For the reasons stated in the opinion in the case referred to the motion, filed at bar, to dismiss this appeal is granted and the appeal is dismissed at the costs of appellant.